Hookeb, J.:
The plaintiff made a special contract with the defendant as a common carrier to transport himself and his wife to Hew York in a certain express train which the defendant agreed should go through from Cumberland, Md., to the city of Hew York without change. The plaintiff bought two tickets from Cumberland to Hew York, at the price demanded, one for himself and the Other for his wife, and they became passengers on the train. Upon reaching Philadelphia the defendant refused to continue the trip further and announced to the plaintiff that he would have to wait over in that city three or four hours for another and distinct train. The train on which the plaintiff and his wife were passengers was scheduled to reach the city Of Hew York at ten-forty p. m. In order to reach his destination at a time earlier than that scheduled for the arrival of the later train he took passage over another railroad from the city of Philadelphia, and arrived in Hew York about one o’clock in the morning. In the Municipal Court of the city of Hew York he sued the defendant for breach of contract to carry, and claimed to recover five dollars for the two tickets he had purchased over the other railroad from *459Philadelphia to Hew York, and fifty dollars for inconvenience, annoyance and delay. In the lower court he had a recovery of fifty dollars, besides costs, and from the judgment in his favor the defendant appeals.
The appellant contends that the respondent was not entitled to recover two dollars and fifty cents, the money he paid for his wife’s fare from Philadelphia onward, especially as the wife was not a party to the action and her claim was not assigned. We do not think that this position is tenable. The husband’s social and legal obligation is to support the wife, pay for her living as well as traveling and other incidental expenses, especially when he is accompanied by her. He purchased the original tickets from Cumberland to Hew York, and it is undisputed that he paid for them himself. If the appellant has, by its breach of the contract, rendered it necessary for other moneys to be paid in her behalf, and the husband, still accompanied by the wife in their travels, pays additional moneys for her for the purpose of bringing them to their destination, we can see no logical reason why the plaintiff is not entitled as a part of his measure of damages to recover the amount of his expenditure for her.
The appellant also insists that no damages are recoverable for inconvenience, annoyance and delay, and in the state of the record we believe that contention is sound. Sedgwick, in his work on Damages (8th ed., § 42), says: “ Damages will not be given* for mere inconvenience and annoyance, such as are felt at every disappointment of one’s expectations, if there is no actual physical or mental injury. Thus where the plaintiff was delayed on the defendant’s railway, and was obliged to remain overnight in a place distant from his destination, it was held that he could recover only the cost of his night’s lodging, not his disappointment and annoyance on account of the delay.” Here the plaintiff had contracted to be taken through the city of Philadelphia direct to Hew York in the train upon which he started; the defendant failed to fulfill its contract and plaintiff elected to proceed by another railroad, reasonably anticipating to reach his home before the defendant would bring him there. To effectuate this, he was compelled to travel across part of the city of Philadelphia to the railroad station of the other railroad, and he was brought to the city of Hew York several hours later than he *460expected to be put down there by the train he first rode upon. No evidence, however, appears in the record that he has suffered any pecuniary loss except the five dollars which he was compelled to pay for his additional tickets, and there appears no financial loss for .which compensation can be given to him by way of damages.
It has been said that “ damages for breach of contract are by way of compensation and not of punishment. Hence a plaintiff can never recover more than such pecuniary loss as he has sustained.” (Anson Cont. [Huffcut Am. ed.] 377.) This is the elementary proposition governing the award of damages in actions for breach of contract and we are not aware that it has ever been extended to cover a case similar to tiqe one presented by the record before us. Had the-plaintiff suffered pecuniary loss by reason of his delayed arrival in New York city, or had he suffered actual physical injury fairly to be anticipated by the breach of defendant’s contract, a different case would have been presented.
The respondent directs our attention to an expression contained in the opinion of Cullen, J., in Miller v. King (21 App. Div. 192, 194), and claims this to be an authority, entitling him to recover damages for the inconvenience and annoyance he suffered. It was there decided that, where a passenger for-Sparrowbush had boarded the wrong train through the fault of agents of the railroad company, as a result of which he was compelled to leave the train at a point distant from his destination some three miles, and, on a wet day with muddy roads, to walk that distance, the action was for breach of the contract and a submission of the case to the jury on the theory that plaintiff had suffered a tortious eviction from the train was error. In the course of that opinion the court said : “ The complaint and proof, however, were sufficient to authorize the jury in finding a breach of the defendants’ contract to carryand the plaintiff was entitled to recover damages for that breach. We do not think he was necessarily limited to nominal damages.” Upon this latter sentence the respondent predicates authority to sustain his recovery for annoyance, inconvenience and delay. While it was there held that more than nominal damages might be recovered, the court did not mean to adopt the rule that the damages were not limited to the expenses to which the plaintiff was put to get to his destination. These might be a large or small sum, varying accord*461ing to the distance the plaintiff traveled, and the particular circumstances under which the contract was broken; such damages must be deemed substantial, inasmuch as they must always be sufficient to make good to the plaintiff the pecuniary loss which he has actually suffered by reason of the defendant’s failure to execute its agreement. We cannot believe that the expression is authority to sustain the judgment from which this appeal is taken.
The respondent also calls our attention to the case of Hamilton v. Third Avenue Railroad Company (53 N. Y. 25), and invites consideration of the words in the opinion: “ The act, nevertheless, was unlawful, and being so the plaintiff had a right to compensatory damages therefor. These included not only compensation for the loss of time and the amount the plaintiff was obliged to pay for passage upon another car, but in addition thereto the injury done to his feelings might be taken into consideration by the jury and a suitable recompense given therefor.” That action, however, was not for breach of contract, but was brought to recover damages for an alleged unlawful ejectment of the plaintiff from one of defendant’s cars to which he had been transferred after payment to the conductor of the car upon which he first took passage. The rule of damages in cases of breach of contract and those to recover damages for false imprisonment, assault and other actions ex delicto, have always been governed by different principles.
The judgment should be reversed and a new trial ordered unless plaintiff stipulate to reduce the recovery from fifty dollars to five dollars, in which case the judgment should be modified, and as modified affirmed, without costs.
Goodrich, P. J., Bartlett, Woodward and Jenks, JJ., concurred.